DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 15, and 29-30, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US 2016/0366645 A1).
Regarding claim 1, Song discloses:
a method for wireless communications at a first device (fig.1 which describes a wireless communications network, wherein the communications devices DUE-1 and DUE-2 are configured to perform communications directly without the assistance of the base station (i.e. “a sidelink”) par.[0037 – 0038]), comprising:
receiving from a second device, a discontinuous transmission configuration for a sidelink connection between the first device and the second device (fig.12 DUE-2 transmits to the DUE-1 a D2D DRX parameter for itself. Par.[0076], also par.[0042] discloses that the DRX parameters comprises DTX), the discontinuous transmission configuration indicative of resources in which the second device transmits signaling (par.[0037] describes D2D communications as a communication mode using resources allocated from a base station between neighbor devices. Fig.12 describes a first UE transmitting DTX information wherein the DTX information indicates when the UE is scheduled to transmit on resources which have been allocated in par.[0037]. Thus the UE transmitting the DTX information indicates resource use of allocated resources in time which are used for transmission during said time); and
transmitting, to the second device, a discontinuous reception configuration for the sidelink connection (fig.12 element 1220), the discontinuous reception configuration based at least in part on the discontinuous transmission configuration (par.[0105] the D2D DRX configuration includes DRX parameter negotiation between the D2D devices, par.[0098] which recites, in part, “the D2D DRX/DTX and sleep control is determined on the basis of the negotiation between the D2D devices), and indicative of resource in which the first device receives signaling (the DRX/DTX configuration represents a time period in which the UE is capable of transmitting and/or receiving resources, thus the DTX/DRX is indicative of a time resource that is used by the UE), wherein the discontinuous transmission configuration and the discontinuous reception configuration are different (The Office notes that the DRX and DTX are different, further the DTX/DRX configuration transmitted by UE-1 is different from the DRX/DTX configuration transmitted by UE-2).

Regarding claim 5, Song discloses:
transmitting, to the second device (fig.12 element 1216 which teaches the transmission of the DRX/DTX configuration request, par.[0045] which discloses that the DRX parameter comprises both the DRX and DTX configuration), a request message comprising a request to adjust a parameter associated with the discontinuous transmission configuration (par.[0110] which recites, in part, “If the connection between the D2D devices is completed, a negotiation and configuration process for the D2D DRX mode is performed, the DUE-1 1210 transmits a DRX configuration request to a DUE-2. The Office notes that either of the DUE-1 or DUE-2 may be the first and/or the second UE. Par.[0112] which recites, in part, “The processes, that is, processes 1216 and 1218 may be repeatedly performed plural times and if the DRX parameter satisfying both devices is derived, the D2D DRX configuration completion message is transmitted”),
wherein the parameter comprises one or more of a discontinuous transmission period, a discontinuous transmission active duration, or a discontinuous transmission offset, or any combination thereof (par.[0042] which recites, in part, “. The DRX related parameter may include information on DRX application time, a DRX period, or the like. The device turns on or off a transceiver of the device depending on the DRX related parameter.”), wherein determining the discontinuous reception configuration is based at least in part on the request to adjust the parameter associated with the discontinuous transmission configuration (par.[0112] which recites, in part, “if the DRX parameter satisfying both devices is derived, the D2D DRX configuration completion message is transmitted”).

Regarding claims 6, Song discloses:
receiving, from the second device (fig.12 which discloses the negotiation between two devices DUE-1 and DUE-2. As discussed above, the Office notes that either DUE-1 or DUE-2 may be the second device depending upon who initiated the configuration request), a response message (fig.12 which discloses a D2D DRX Negotiation), related to the request to adjust the parameter associated with the discontinuous transmission configuration, based at least in part on the request message (fig.12 elements 1216 and 1218), wherein determining the discontinuous reception configuration is based at least in part on the response message (par.[0112] which recites, in part, “if the DRX parameter satisfying both devices is derived, the D2D DRX configuration completion message is transmitted”).



Regarding claim 15, Song discloses:
a method for wireless communications at a first device (fig.1 which describes a wireless communications network, wherein the communications devices DUE-1 and DUE-2 are configured to perform communications directly without the assistance of the base station (i.e. “a sidelink”) par.[0037 – 0038]), comprising:
transmitting to a second device, a discontinuous transmission configuration for a sidelink connection between the first device and the second device (fig.12 DUE-2 transmits to the DUE-1 a D2D DRX parameter for itself. Par.[0076], also par.[0042] discloses that the DRX parameters comprises DTX), and the discontinuous transmission configuration indicative of resource in which the first device receives signaling (the DRX/DTX configuration represents a time period in which the UE is capable of transmitting and/or receiving resources, thus the DTX/DRX is indicative of a time resource that is used by the UE); and
receiving, from the second device, a discontinuous reception configuration for the sidelink connection (fig.12 element 1220), the discontinuous reception configuration based at least in part on the discontinuous transmission configuration (par.[0105] the D2D DRX configuration includes DRX parameter negotiation between the D2D devices, par.[0098] which recites, in part, “the D2D DRX/DTX and sleep control is determined on the basis of the negotiation between the D2D devices, par.[0112] discloses that the negotiation can occur plural times wherein the D-UE’s transmit configuration/negotiation parameters between each other. The DRX parameters comprising DRX and DTX information), and indicative of resource in which the first device receives signaling (the DRX/DTX configuration represents a time period in which the UE is capable of transmitting and/or receiving resources, thus the DTX/DRX is indicative of a time resource that is used by the UE), wherein the discontinuous transmission configuration and the discontinuous reception configuration are different (The Office notes that the DRX and DTX are different, further the DTX/DRX configuration transmitted by UE-1 is different from the DRX/DTX configuration transmitted by UE-2).

Regarding claim 29, Song discloses:
An apparatus for wireless communications, comprising:
A processor (fig.11 element 1110);
Memory coupled to the processor (Fig.1 discloses user equipments which have memory which are communicatively coupled via a bus to the processor) , the processor and memory configured to:
receiving from a second device, a discontinuous transmission configuration for a sidelink connection between the first device and the second device (fig.12 DUE-2 transmits to the DUE-1 a D2D DRX parameter for itself. Par.[0076], also par.[0042] discloses that the DRX parameters comprises DTX), the discontinuous transmission configuration indicative of resources in which the second device transmits signaling (par.[0037] describes D2D communications as a communication mode using resources allocated from a base station between neighbor devices. Fig.12 describes a first UE transmitting DTX information wherein the DTX information indicates when the UE is scheduled to transmit on resources which have been allocated in par.[0037]. Thus the UE transmitting the DTX information indicates resource use of allocated resources in time which are used for transmission during said time); and
transmitting, to the second device, a discontinuous reception configuration for the sidelink connection (fig.12 element 1220), the discontinuous reception configuration based at least in part on the discontinuous transmission configuration (par.[0105] the D2D DRX configuration includes DRX parameter negotiation between the D2D devices, par.[0098] which recites, in part, “the D2D DRX/DTX and sleep control is determined on the basis of the negotiation between the D2D devices), and indicative of resource in which the first device receives signaling (the DRX/DTX configuration represents a time period in which the UE is capable of transmitting and/or receiving resources, thus the DTX/DRX is indicative of a time resource that is used by the UE), wherein the discontinuous transmission configuration and the discontinuous reception configuration are different (The Office notes that the DRX and DTX are different, further the DTX/DRX configuration transmitted by UE-1 is different from the DRX/DTX configuration transmitted by UE-2).

Regarding claim 30, Song discloses:
An apparatus for wireless communications, comprising:
A processor (fig.11 element 1110);
Memory coupled to the processor (Fig.1 discloses user equipments which have memory which are communicatively coupled via a bus to the processor) , the processor and memory configured to:
transmitting to a second device, a discontinuous transmission configuration for a sidelink connection between the first device and the second device (fig.12 DUE-2 transmits to the DUE-1 a D2D DRX parameter for itself. Par.[0076], also par.[0042] discloses that the DRX parameters comprises DTX), and the discontinuous transmission configuration indicative of resource in which the first device receives signaling (the DRX/DTX configuration represents a time period in which the UE is capable of transmitting and/or receiving resources, thus the DTX/DRX is indicative of a time resource that is used by the UE); and
receiving, from the second device, a discontinuous reception configuration for the sidelink connection (fig.12 element 1220), the discontinuous reception configuration based at least in part on the discontinuous transmission configuration (par.[0105] the D2D DRX configuration includes DRX parameter negotiation between the D2D devices, par.[0098] which recites, in part, “the D2D DRX/DTX and sleep control is determined on the basis of the negotiation between the D2D devices, par.[0112] discloses that the negotiation can occur plural times wherein the D-UE’s transmit configuration/negotiation parameters between each other. The DRX parameters comprising DRX and DTX information), and indicative of resource in which the first device receives signaling (the DRX/DTX configuration represents a time period in which the UE is capable of transmitting and/or receiving resources, thus the DTX/DRX is indicative of a time resource that is used by the UE), wherein the discontinuous transmission configuration and the discontinuous reception configuration are different (The Office notes that the DRX and DTX are different, further the DTX/DRX configuration transmitted by UE-1 is different from the DRX/DTX configuration transmitted by UE-2).

Regarding claim 35, Song discloses:
a non-transitory computer-readable medium storing code for wireless communication at a first device, the code comprising instructions executable by a processor to:
receiving from a second device, a discontinuous transmission configuration for a sidelink connection between the first device and the second device (fig.12 DUE-2 transmits to the DUE-1 a D2D DRX parameter for itself. Par.[0076], also par.[0042] discloses that the DRX parameters comprises DTX), the discontinuous transmission configuration indicative of resources in which the second device transmits signaling (par.[0037] describes D2D communications as a communication mode using resources allocated from a base station between neighbor devices. Fig.12 describes a first UE transmitting DTX information wherein the DTX information indicates when the UE is scheduled to transmit on resources which have been allocated in par.[0037]. Thus the UE transmitting the DTX information indicates resource use of allocated resources in time which are used for transmission during said time); and
transmitting, to the second device, a discontinuous reception configuration for the sidelink connection (fig.12 element 1220), the discontinuous reception configuration based at least in part on the discontinuous transmission configuration (par.[0105] the D2D DRX configuration includes DRX parameter negotiation between the D2D devices, par.[0098] which recites, in part, “the D2D DRX/DTX and sleep control is determined on the basis of the negotiation between the D2D devices), and indicative of resource in which the first device receives signaling (the DRX/DTX configuration represents a time period in which the UE is capable of transmitting and/or receiving resources, thus the DTX/DRX is indicative of a time resource that is used by the UE), wherein the discontinuous transmission configuration and the discontinuous reception configuration are different (The Office notes that the DRX and DTX are different, further the DTX/DRX configuration transmitted by UE-1 is different from the DRX/DTX configuration transmitted by UE-2).
Regarding claim 38, Song discloses:
a non-transitory computer-readable medium storing code for wireless communication at a first device, the code comprising instructions executable by a processor to:
transmitting to a second device, a discontinuous transmission configuration for a sidelink connection between the first device and the second device (fig.12 DUE-2 transmits to the DUE-1 a D2D DRX parameter for itself. Par.[0076], also par.[0042] discloses that the DRX parameters comprises DTX), and the discontinuous transmission configuration indicative of resource in which the first device receives signaling (the DRX/DTX configuration represents a time period in which the UE is capable of transmitting and/or receiving resources, thus the DTX/DRX is indicative of a time resource that is used by the UE); and
receiving, from the second device, a discontinuous reception configuration for the sidelink connection (fig.12 element 1220), the discontinuous reception configuration based at least in part on the discontinuous transmission configuration (par.[0105] the D2D DRX configuration includes DRX parameter negotiation between the D2D devices, par.[0098] which recites, in part, “the D2D DRX/DTX and sleep control is determined on the basis of the negotiation between the D2D devices, par.[0112] discloses that the negotiation can occur plural times wherein the D-UE’s transmit configuration/negotiation parameters between each other. The DRX parameters comprising DRX and DTX information), and indicative of resource in which the first device receives signaling (the DRX/DTX configuration represents a time period in which the UE is capable of transmitting and/or receiving resources, thus the DTX/DRX is indicative of a time resource that is used by the UE), wherein the discontinuous transmission configuration and the discontinuous reception configuration are different (The Office notes that the DRX and DTX are different, further the DTX/DRX configuration transmitted by UE-1 is different from the DRX/DTX configuration transmitted by UE-2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-4, 7-14, 16-23, 25-28, and 31-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song as applied to independent claims 1, 15, and 29-30, in view of Di Girolamo (WO 2021/119474 A1).
Regarding claims 2 and 36, the disclosure of Song teaches User Equipment (UE’s) which are configured to communicate with one another directly over a sidelink, wherein their communications are subject to a discontinuous reception and transmission. Song further discloses that the DRX parameters comprise DRX and DTX.  The disclosure of Song does not explicitly disclose:
receiving, from a third device, a second discontinuous configuration information for a second sidelink connection between the first device and the third device. However, this technique was well-known at the time of the filing of the instant application. For example, the disclosure of Di Girolamo teaches:
receiving, from a third device (fig.19 element 203), a second discontinuous configuration information (fig.19 element 282 and element 283) for a second sidelink connection between the first device and the third device (fig.19 UE is in sidelink communication with UE-1 and UE-2 after DRX/DTX negotiations).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Song for allowing to D2D devices to exchange and negotiate their own D2D DRX/DTX schedule, with the teachings of Di Girolamo for allowing an additional D2D device to send and further negotiate the D2D schedule. The motivation/suggestion would have been to allow for the UE’s to synchronize sleep/awake times for the transmission and reception of data between the devices such that the devices will be configured to a schedule that would prevent loss of transmission or receptions among the devices. 

Regarding claim 3, the disclosure of Di Girolamo teaches:
determining a union of the discontinuous transmission (par.[0122] describes attempting to find a common DRX off intervals, fig.19), for the sidelink connection between the first device and the second device, and the second discontinuous and the second discontinuous transmission configuration, for the second sidelink connection between the first device and the third device (fig.19 which discloses determining the impacted sidelink for each of the sidelink connections), 
wherein determining the discontinuous reception configuration is based at least in part on the union (par.[ 0227] which recites, in part, “At step 286, based on the SL DRX configuration and the SL DRX model, UE 201 determines the impacted sidelink. Typically, it is expected that UE 203 would only configure SL DRX for its SL communication to the receiving UE. However, it is possible that the configuration may impact other sidelink communications. In such a case, not shown in FIG. 19, UE 201 may inform the other peer UE..”), the discontinuous reception configuration comprising a pattern of one or more discontinuous receptions cycles associated with the sidelink connection between the first device and the second device or the second sidelink connection between the first device and the third device, or both (fig.9. wherein the UE finds a common off and on, wherein the UE may perform unicast communications between the UE and another UE).

Regarding claims 4 and 16, Di Girolamo discloses:
wherein the discontinuous transmission configuration is exclusively for the sidelink connection (par.[0121] which describe DRX for unicast sidelink communications and fig.9 which discloses DRX which is common exclusive to the sidelink). 

Regarding claims 7 and 20, Song discloses:
wherein the response message indicates one or more of an adjusted discontinuous transmission period, an adjusted discontinuous transmission active duration, or an adjusted discontinuous transmission offset, or any combination thereof (see fig.12 and its associated disclose). However, the disclosure of Song does not teach:
 and wherein the response message indicates a cause for rejecting the request to adjust the parameter associated with the discontinuous transmission configuration.
However, the technique discussed above was well-known prior to the filing of the instant application. For example, the disclosure of Di Girolamo discloses:
and wherein the response message indicates a cause for rejecting the request to adjust the parameter associated with the discontinuous transmission configuration (par.[0226] which recites, in part, “At step 284, UE 201 may accept to SL DRX configuration, modify the SL DRX configuration, or reject the SL DRX configuration. For the latter two options, UE 201 may provide a cause value to UE 203 as to the reason for the modification or rejection. In the case of modification, UE 201 may also provide the SL DRX configuration chosen by UE 201”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Song for sidelink DRX/DTX configuration negotiation, with the sidelink DRX negotiation methods as discussed in Di Girolamo. The motivation/suggestion would have been to provide an indication to network operators or users as to why the DRX configuration failed or wasn’t accepted.

Regarding claim 8, Di Girolamo discloses:
Receiving a set of discontinuous transmission configurations from a set of devices, including the second device, for a set of sidelink connections, including the connection between the first device and a second device (fig.19 wherein the UE receives a request from another UE (e.g. a DRX configuration) stores the configuration and transmits the response). 

Regarding claim 9, Di Girolamo discloses:
determining a subset of sidelink connections of the set of sidelink connections corresponding to a same directional receive beam (fig.19 and par.[0112] which recites, in part, “With regard to stopping sidelink reception in a certain direction, in cases where the peer UEs are using beamformed transmissions, UE 201 may stop reception on one or more of these beams.”), the subset of sidelink connections including the sidelink connection between the first device and the second device (fig.19 which discloses the DRX configuration between the UE and UE2 and/or the UE and UE-1), wherein determining the discontinuous reception configuration is based at least in part on a union of the discontinuous transmission configuration, for the sidelink connection between the first device and the second device, and one or more other discontinuous transmission configurations, for a corresponding sidelink connection of the subset of sidelink connections between the first device and a corresponding other device associated with the corresponding sidelink connection (par.[0227] which recites, in part, “At step 286, based on the SL DRX configuration and the SL DRX model, UE 201 determines the impacted sidelink. Typically, it is expected that UE 203 would only configure SL DRX for its SL communication to the receiving UE. However, it is possible that the configuration may impact other sidelink communications. In such a case, not shown in FIG. 19, UE 201 may inform the other peer UE”).

Regarding claim 10, Di Girolamo discloses:
determining the subset of sidelink connections of the set of sidelink connections corresponding to the same directional receive beam is based at least in part on a receiver spatial configuration associated with the first device (par.[0112] which recites stopping transmission on certain beams in a certain direction. The office notes that the transmitter and receiver configurations determine the spatial direction of the transmit and receive beams respectively, and are aligned because the eNB and/or wireless devices select their respective configurations based on the same spatial QCL assumptions. Thus, the wireless devices of Di Girolamo inherently determine the sidelink connection receive beams based on a transmitter/receiver configurations).

Regarding claim 11, Di Girolamo discloses:
wherein the discontinuous reception configuration comprises a pattern of one or more discontinuous receptions cycles, each discontinuous reception cycle of the pattern corresponding to at least one of: 
a different peak quality-of-service metric of a corresponding discontinuous transmission configuration of the one or more other discontinuous transmission configurations, or a different traffic throughput metric of the corresponding discontinuous transmission configuration of the one or more other discontinuous transmission configurations, or a different spectral efficiency metric of the corresponding discontinuous transmission configuration of the one or more other discontinuous transmission configurations, or a different reference signal received power metric of the corresponding discontinuous transmission configuration of the one or more other discontinuous transmission configurations, or a different reference signal received quality metric of the corresponding discontinuous transmission configuration of the one or more other discontinuous transmission configurations, or any combination thereof (par.[0076] which recites, in part, “With regard to a sixth sub-issue, a UE may have multiple concurrent sidelink connections, and each may have its own SL DRX configuration, for example based on QoS requirements of different services.” Par.[0181]).

Regarding claim 12, Di Girolamo discloses:
transmitting, to a third device (fig.20 and element 203), a request message (fig.20 element 293 SL Source DRX Configuration Request) comprising a request to adjust a parameter associated with a corresponding discontinuous transmission configuration associated with the third device (fig.20 element 293 the DRX configuration request), wherein the parameter comprises one or more of a discontinuous transmission period, a discontinuous transmission active duration, or a discontinuous transmission offset, or any combination thereof (par.[0012] and table-1), wherein determining the discontinuous reception configuration is based at least in part on the request to adjust the parameter associated with the corresponding discontinuous transmission configuration associated with the third device (par.[238 – 0239]).

Regarding claim 13: Di Girolamo discloses:
transmitting the discontinuous transmission configuration and the discontinuous reception configuration to a set of devices, including the second device, for a set of sidelink connections, including the sidelink connection between the first device and the second device (par.[0238 – 0239] describes transmitting the sidelink configuration to the third device, and to other devices who SL-DRX with the first device may be impacted).

Regarding claim 14: Di Girolamo discloses:
transmitting the discontinuous transmission configuration and the discontinuous reception configuration to the set of devices (fig.20 and par.[0238 – 0239]), including the second device (fig.20 wherein the UE determines impact of new DRX on other devices, and further transmits the DRX configuration to other devices including device-2), for the set of sidelink connections, including the sidelink connection between the first device and the second device, based at least in part on a corresponding device identifier associated with each device of the set of devices (par.[0316] discloses Sidelink Control Information which comprises source and destination device identifiers).
Regarding claims 17, 33, and 39, Di Girolamo discloses:
receiving, from the second device, a request message comprising a request to adjust a parameter associated with the discontinuous transmission configuration (fig.19 UE 203 transmits a SL DRX Configuration Request), wherein the parameter comprises one or more of a discontinuous transmission period, a discontinuous transmission active duration, or a discontinuous transmission offset, or any combination thereof (par.[0012] and table-1).
Regarding claim 18, 34, and 40, Di Girolamo discloses:
transmitting, to the second device, a response message, related to the request to adjust the parameter associated with the discontinuous transmission configuration, based at least in part on the request message (fig.19 element 285 SL DRX Configuration Response transmitted to the peer UE that requests the SL DRX Configuration).
Regarding claim 19, Di Girolamo discloses:
wherein the response message indicates one or more of an adjusted discontinuous transmission period, an adjusted discontinuous transmission active duration, or an adjusted discontinuous transmission offset, or any combination thereof (table-1 discloses the period, offset and par.[0226] teaches modifying the SL-DRX configuration).
Regarding claim 21, Di Girolamo discloses:
wherein transmitting the discontinuous transmission configuration comprises: transmitting the discontinuous transmission configuration based at least in part on a sidelink connection procedure (par.[0229] which recites, in part, “subsequently, when a new SL communication is initiated at UE 201, UE 201 evaluates if this SL communication is impacted by the SL DRX configuration. If yes, the DRX configuration is provided to the peer UE, for example at the time of SL connection establishment).

Regarding claim 22, Di Girolamo discloses:
wherein the sidelink connection procedure comprises a sidelink connection setup procedure (par.[0229] discloses a connection establishment procedure for sidelink).

Regarding claim 23, Di Girolamo discloses:
wherein the sidelink connection setup procedure comprises a unicast radio resource control sidelink connection setup procedure (par.[0169] which recites, in part, “For unicast transmissions between UE 201 and UE 202, a PC5 RRC CONNECTION may be established between the two peer UEs.”).

Regarding claim 25, Di Girolamo discloses: 
wherein the discontinuous transmission configuration comprises a pattern of one or more discontinuous transmission cycles (table-1 and fig.9).

Regarding claim 26, Di Girolamo discloses:
wherein the discontinuous transmission configuration including the pattern of the one or more discontinuous transmission cycles comprises a slot offset, a frame offset, a periodicity, or an active duration for transmission of sidelink communications over the sidelink connection, or any combination thereof (table-1 which discloses all of the above in the DRX configuration).

Regarding claim 27, Di Girolamo discloses: 
wherein the discontinuous reception configuration comprises a pattern of one or more discontinuous transmission cycles (table-1 and fig.9).

Regarding claim 28, Di Girolamo discloses:
wherein the discontinuous reception configuration including the pattern of the one or more discontinuous transmission cycles comprises a slot offset, a frame offset, a periodicity, or an active duration for transmission of sidelink communications over the sidelink connection, or any combination thereof (table-1 which discloses all of the above in the DRX configuration).
Regarding claim 31, Di Girolamo discloses:
receiving, from a third device (fig.19 element 203), a second discontinuous configuration information (fig.19 element 282 and element 283) for a second sidelink connection between the first device and the third device (fig.19 UE is in sidelink communication with UE-1 and UE-2 after DRX/DTX negotiations).

Regarding claims 17, 32, and 37, the combination of Di Girolamo discloses:
transmitting, to the second device, a request message comprising a request to adjust a parameter associated with the discontinuous transmission configuration (fig.19 UE 203 transmits a SL DRX Configuration Request), wherein the parameter comprises one or more of a discontinuous transmission period, a discontinuous transmission active duration, or a discontinuous transmission offset, or any combination thereof (par.[0012] and table-1), 
wherein determining the discontinuous reception configuration is based at least in part on the request to adjust the parameter associated with the discontinuous transmission configuration (par.[0012] and table-1).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Di Girolamo, and further in view of Yu et al. (WO 2018/083381 A1).
Regarding claim 24, the combination of Song and Di Girolamo substantially disclose the method of claim 23, but does not disclose:
wherein transmitting the discontinuous transmission configuration comprises: transmitting the discontinuous transmission configuration in a radio resource control configuration message during the unicast radio resource control sidelink connection setup procedure.
However, the office notes that this technique was well-known to the skilled person prior to the applicants filing of the instant application.
For example, the disclosure of Yu discloses:
wherein transmitting the discontinuous transmission configuration comprises: transmitting the discontinuous transmission configuration in a radio resource control configuration message during the unicast radio resource control sidelink connection setup procedure (pg.7 lines 27-32 which recite, in part, “As indicated by 30, to facilitate sidelink (SL) connection establishment on demand for the OoC remote UE location/tracking area update and paging monitoring, the relay UE 14 may relay relevant system information (e.g. location/tracking area ID, DRX related configuration etc.) in an SL discovery message so that the OoC remote UE may trigger the SL connection establishment on demand based on the received relevant system information as indicated by 32 and 34.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Song and Di Girolamo, with the connection establishment methods as discussed in Yu. The motivation/suggestion would have been to provide an on-demand based sidelink connection establishment. 

Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive. The applicants alleges that the disclosure of Song (US 2016/0366645 A1) does not disclose the amended limitations:
“the discontinuous transmission configuration indicative of resources in which the second device transits signal”; 
“a discontinuous reception configuration indicative of resources in which the first device receives signaling”; and
“wherein the discontinuous transmission configuration and the discontinuous reception configuration are different”. The office respectfully disagrees.
With regard to the first limitation, “the discontinuous transmission configuration indicative of resources in which the second device transmits signal”, the office notes that the disclosure of Song teaches relaying of DRX parameters, the DRX parameters comprising DRX and DTX information. The Office further notes that DRX is associated with time a time period (e.g. time resources) that are used during the reception of data from a sidelink or a downlink, see (e.g. par.[0073] which recites, in part, “the transmitting and receiving time of each device may be confirmed by using the DRX information on both of the paired devices”). Thus, the disclosure of Song teaches transmitting DTX information, e.g. the DRX/DTX information which indicates resources which are used for transmission. The same reasoning can be applied to DRX information which is transmitted in the DRX/DTX, thus the disclosure of Song teaches “a discontinuous reception configuration indicative of resources in which the first device receives signaling”. Furthermore, the disclosure of Song discloses, “wherein the discontinuous transmission configuration and the discontinuous reception configuration are different”. Although Song transmits the DRX/DTX as a package, the Office recognizes that DRX and DTX are different as DRX is directed period when the UE wakes for reception while the DTX is directed to a time period (e.g. a time resource) wherein the UE transmits data. Furthermore, during the exchange of DRX/DTX parameter as discussed in fig.12 the first DRX/DTX parameter transmitted from UE-1 is different from the DRX/DTX information transmitted from UE-2, containing different DRX/DTX information “hence the negotiation”, and transmitted from different terminal. Thus the disclosure of Song describes “wherein the discontinuous transmission configuration and the discontinuous reception configuration are different”. Therefore, the Office has shown that Song substantially disclosed what is claimed, and thus the claims stand as rejected.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Grant et al. (US 2020/0059281 A1) “Network Initiated Reselection of Transmitter and Receiver Configurations”
Hahn (US 2021/0068189 A1) “Method and Apparatus for Radio Link Management in Sidelink Communication”
Huang et al. (US 2021/0075552 A1) “Method and Apparatus for Handling Device-to-Device Feedback in a Wireless Communication System”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411